Citation Nr: 1241529	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  10-35 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee condition, manifested by anterior cruciate ligament (ACL) deficiency, as secondary to service-connected right knee internal derangement, status post surgical repair of ACL, medical and lateral mensicus tears (right knee disability). 

2.  Entitlement to service connection for a left hip condition as secondary to service-connected right knee disability. 

3.  Entitlement to an evaluation in excess of 10 percent for right knee disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from March 1990 to July 1992. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  In pertinent part of that rating decision, the RO denied the benefits sought on appeal.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for left hip and left knee conditions as secondary to his service-connected right knee disability, as well as an increased evaluation for his service-connected right knee disability.  Based on a review of the record, the Board finds that additional development is needed prior to the adjudication of these claims.  In particular, a new VA orthopedic examination is needed.  

Pursuant to 38 U.S.C. § 5103A,VA's duty to assist includes "providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim."  This duty includes providing an examination that is adequate for rating purposes.  See 38 C.F.R. § 4.2.  

Here, the Veteran was last afforded a VA orthopedic examination to evaluation the severity of his service-connected right knee disability in August 2008, more than four years ago.  Moreover, the Veteran's VA medical treatment records show that he has been receiving ongoing treatment for pain associated with his right knee disability, including the provision of a knee brace in January 2009.  Also, a July 2010 VA treatment record shows that the Veteran reported that he was experiencing increased right knee pain and more frequent giving away sensation in his right knee.  There is also some indication of increased laxity in the right knee joint that was not noted in the August 2008 VA examination report.  As such, the evidence indicates that the Veteran's service-connected right knee disability has worsened since the August 2008 VA medical examination.

With evidence that the Veteran's service-connected right knee disability has worsened, and in consideration of the over four years which have passed since his disability was last addressed by a VA medical examination, a more contemporary examination is necessary to allow the Board to adequately review the Veteran's current disability level.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.327(a); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding a 23-month-old examination too remote to be contemporaneous where appellant submitted evidence indicating disability had since worsened).

In addition, a new VA orthopedic examination is needed to address the Veteran's service connection claims for left hip and left knee conditions as secondary to his service-connected right knee disability.  The report of the August 2008 VA examination for the left knee and left hip conditions does not contain sufficient information to adjudicate the claims.  The August 2008 VA examiner found that the clinical evidence supported a diagnosis of anterior cruciate ligament (ACL) deficiency in the Veteran's left knee, but there was no objective clinical evidence for a left hip condition beyond subjective complaints of pain.  However, the VA examiner stated that he was unable to express a medical opinion on whether the Veteran's left knee or left hip conditions were caused or aggravated by his service connected left knee disability without resorting to mere speculation.  No rationale was provided in support of these statements. 

The Court has recently found that such medical opinions are inadequate, unless, it is clear that there is an inability to provide a definitive opinion was due to a need for further information or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's disability.  See Jones v. Shinseki, 23 Vet. App. 382 (2010); see also Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting that the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  In order to rely upon such a medical statement, the Court has held that it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  Jones, supra. 

Here, it is unclear from the record why the August 2008 VA examiner could not provide any medical opinion without resorting to mere speculation.  Without a clear understanding from the examiner what further information would be needed or whether the limits of medical knowledge have been exhausted, the report August 2008 VA examination is inadequate and a new VA examination is in order.  

Moreover, subsequent VA treatment records show a diagnosis of possible bursitis in the left hip and continue to show that the Veteran sought treatment for left hip pain and discomfort. 

VA should schedule the Veteran for another VA examination to determine the nature and etiology of his claimed left knee and left hip conditions.  The examiner should be asked to determine whether the Veteran's service-connected right knee disability has caused or aggravated any current left knee and/or left hip condition.  If the examiner is unable to provide a medical opinion, he or she should so state and provide a rational that discusses why.

Prior to any examination, VA should ask the Veteran to identify any outstanding records of pertinent VA and private treatment, and obtain those records.  It is noted that the Veteran's VA treatment records have not been updated since August 2010.  VA should seek the Veteran's assistance in attempting to obtain any outstanding VA and/or private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all health care providers that have provided relevant treatment for his knees and left hip conditions, and attempt to obtain records from each health care provider that he identifies, if such records are not already in the claims file. 

Whether or not the Veteran has identified any new records, the AOJ must attempt to obtain all relevant VA medical treatment records since August 2010.  All attempts to secure such records must be documented in the claims file.  If certain records are unavailable or simply do not exist, or further attempts to obtain them would be futile, this fact should be fully documented in the claims file.

2.  Schedule the Veteran for a VA orthopedic examination, by an appropriate specialist, to determine the current nature and severity of his service-connected right knee disability as well as to determine the nature and etiology of his claimed left knee and left hip conditions.  

The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences to his claim for a higher rating.  The examination should include any diagnostic testing or evaluation deemed necessary.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history. 

Increased Rating Claim: 

The examiner should fully evaluate the Veteran's current right knee disability.  The examiner should specifically undertake range of motion studies of the right knee and comment on the degree of disability due to functional losses such as pain, weakness, etc.  All functional losses should be equated to additional loss of motion (beyond that shown clinically).  If pain on motion is observed, the examiner must indicate the point at which pain begins. 

In addition, after considering the Veteran's documented medical history and assertions, the examining physician must indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

The examiner must identify all impairments affecting the right knee.  The examiner should specifically indicate whether arthritis is present and, if so, whether this is supported by X-ray findings. 

Also, the examiner must report whether there is recurrent subluxation or lateral instability of the right knee and, if so, whether such is best characterized as "slight," "moderate," or "severe."  The examiner should also indicate whether there is dislocation or removal of cartilage, impairment of the tibia or fibula, or genu recurvatum in the right knee.

Service Connection Claims: 

The examiner should identify any left knee and left hip disorders found on examination.  For any such diagnosed disorder, the examiner should offer an opinion, consistent with sound medical principles, as whether it is at least as likely as not (50 percent or greater probability) that such disorder is the result of injury or disease incurred or aggravated by the Veteran's service-connected right knee disability. 

If the clinical evidence does not support a diagnosed disorder, then the examiner should clearly so state and why. 

If aggravation of a no service-connected disorder by any service-connected disability is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 

The examiner should clearly outline the rationale for any opinion or conclusion expressed and all clinical findings should be reported in detail.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why. 

3.  Thereafter, the RO/AMC must consider all of the evidence of record and readjudicate the Veteran's claims. If any benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





_________________________________________________
KELLI A. KORDICH 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


